In an action to foreclose a mortgage, the defendant Lion Properties appeals from an order of the Supreme Court, Nassau County (Molloy, J.), entered July 16, 1993, which granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff established its prima facie entitlement to summary judgment by offering proof of the existence of a *697mortgage and the defendant’s default thereon. Thus, upon the defendant’s failure to establish, by admissible evidence, that a triable issue of fact existed, the Supreme Court properly granted the plaintiffs motion (see, Prudential Ins. Co. v Hamilton Plaza Co., 209 AD2d 498). Miller, J. P., Joy, Krausman and Goldstein, JJ., concur.